Citation Nr: 1707128	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a nasal disorder, to include as secondary to service-connected deviated nasal septum. 

2.  Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for cirrhosis of the liver.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 and from April 1979 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the case in March 2015 for additional development.. 

In a December 2015 decision, the Board (in pertinent part) remanded the issues of entitlement to service connection for a nasal disorder, entitlement to service connection for bilateral hearing loss disability, and entitlement to TDIU.

In August 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR) of the parties and remanded the issues of entitlement to TDIU and service connection for cirrhosis of the liver.  In this regard, the parties agreed that the December 2015 Board decision failed to address the TDIU claim in the remand portion of the decision.  The parties also agreed that the December 2015 Board decision failed to discuss what further action should be taken with regards to a claim of entitlement to service connection for cirrhosis of the liver.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for deviated nasal septum and service connection for a brain tumor have been raised by the record in a May 2016 Notice of Disagreement form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board notes that the Veteran has requested that his case be expedited, as he has a serious liver disability.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107 (a), 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there is sufficient cause in this cause, due to the Veteran's liver disability, and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).  

The issues of entitlement to service connection for cirrhosis of the liver and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that a nasal disability did not have its onset during service, is not otherwise related to service, and is not caused or aggravated by service-connected deviated nasal septum.

2.  The most probative evidence of record demonstrates that hearing loss disability did not have its onset during service and is not otherwise related to service, sensorineural hearing loss was not diagnosed within one year of service discharge, and hearing loss disability is not caused or aggravated by service-connected tinnitus.


CONCLUSIONS OF LAW

1.  A nasal disability was not incurred in or aggravated by service, and is not secondary to service-connected deviated nasal septum.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  January and November 2011 letters contained the notice necessary regarding the service connection claims decided herein.  Notice was provided prior to the initial adjudication of the claims.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claims in 2011, 2015 and 2016. The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). In a March 2015 remand, the Board directed the AOJ to obtain (in pertinent part) records from the Social Security Administration (SSA).  In correspondence received in April 2015, SSA provided notice that no such records existed.  In a December 2015 remand, the Board (in pertinent part) requested that the AOJ obtain outstanding VA and private treatment records.  The Board also directed that the AOJ obtain addendum medical opinions regarding the etiology of the Veteran's nasal disability and hearing loss.  VA treatment records were obtained in December 2015.  A release for private treatment records was requested from the Veteran in April 2016; he responded in April 2016 that he had nothing further to submit.  The requested VA medical opinions were obtained in May 2016.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases, sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Nasal Disability

The Veteran asserts that he currently has a nasal disability (allergic rhinitis) that is related to service or his service-connected deviated nasal septum.  See December 2011 VA examination report.

STRs dated from 1974 to 1979 note findings of a broken nose with resulting deviated nasal septum.  However, STRs are silent for findings of any other nasal disability, to include allergic rhinitis.

Following active service, the Veteran submitted the instant claim in December 2010.  He stated that he had sinusitis secondary to a broken nose.

A January 2012 rating decision awarded service connection for deviated nasal septum.

VA treatment records dated from 1993 to 2011 are negative for a nasal disability other than deviated septum.

A December 2011 VA examination report notes the Veteran's complaints of nasal congestion since service.  He reported being treated for this congestion, but denied being prescribed antibiotic.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's history and physical were clinically consistent with allergic rhinitis, and not sinusitis.  The examiner opined that allergic rhinitis was likely than not (less than 50 percent probability) proximately due to or the result of service-connected deviated nasal septum because it is a completely separate problem with a distinct etiology.

VA treatment records dated from 2012 to note that the Veteran continued to take medication for allergic rhinitis as needed.  See e.g. September 2012 VA primary care clinic record.

A May 2016 VA examination report notes that the Veteran had symptoms of rhinitis (nasal congestion, clear rhinorrhea) and physical exam findings (inferior turbinate hypertrophy) consistent with this disorder.  VA examiner reviewed the claims file and examination findings and opined the Veteran's allergic rhinitis was less likely than not incurred in or caused by his military service.   The examiner noted that:

no evidence of management or diagnosis of allergic rhinitis can be found form [sic] the [Veteran's] time in the service.  [He] was appreciated to be seen multiple times in the 1970s . . . and have clear documentation of septal deviation and nasal obstruction, but no diagnosis of allergic rhinitis was made or treatment prescribed.  Nasal obstruction is a distinct disease process that, although it can cause nasal obstruction, does not cause rhinitis.  Because there is no record of the [Veteran] being diagnosed or treated for rhinitis while int he [sic] service and because septal deviation is not known to cause rhinitis it is less likely than not (less than 50%) that his current rhinitis is caused by or incurred [sic] during his time in the service. 

In May 2016, a VA examiner reviewed the claims file and opined that the Veteran's nasal disorder, diagnosed as allergic rhinitis, is less likely than not aggravated by your service-connected deviated nasal septum.  The examiner stated:

The veteran was previously diagnosed with rhinitis based on exam findings (nasal mucosal edema, inferior turbinate hypertrophy) and symptoms (nasal obstruction and clear nasal discharge). He was also previously diagnosed w[ith] a septal deviation which was found to be due to nasal trauma during training in the service . . . .  As was explained in the medical opinion submitted [in August 2015] both nasal septal deviation and allergic rhinitis can cause nasal obstruction, however septal deviation does not cause or aggravate allergic rhinitis.  Allergic rhinitis is an immune inflammatory response to allergic irritants which causes swelling of nasal mucosa.  There is no evidence in the medical literature to support that deviation of the septum can alter the immune response to these irritants.  Furthermore, the [Veteran] had surgery to correct his deviated septum and enlarged inferior turbinates [in October 2015] and since then, on exam his septum is much less deviated w[ith] clear nasal passage per exam [in August 2016].  He effectively no longer has a deviated septum and therefore it cannot aggravate his allergic rhinitis.  Therefore, it is less likely than not that the [Veteran's] claimed nasal disorder (in this case allergic rhinitis) is aggravated by his service-connected deviated nasal septum.
 
Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a nasal disability, and the appeal must be denied.

As to both direct and secondary service connection, there is a current disability as allergic rhinitis has been diagnosed.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366. 

As to direct service connection, the Board finds that the most probative evidence of record supports a finding that the nasal disability is not related to service.  See 38 C.F.R. § 3.303.  Initially, STRs note no complaints or findings related to a nasal disability, to include allergic rhinitis. 

Furthermore, although the Veteran has reported nasal symptoms since active duty discharge, the Board does not find these statements credible.  In a March 1979 separation report of medical history, the Veteran denied ear nose or throat trouble, sinusitis and hay fever.  Although he was seen for various disabilities from 1993 to 1999, these treatment records note no such complaints. 

Finally, the medical evidence of record indicates that the Veteran's nasal disorder is not related to active service.  The 2015 VA examiner provided an opinion that the disability is unrelated to active service.  The examiner reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There are no medical opinions to the contrary. 

The preponderance of the evidence also fails to support secondary service connection.  The 2011 and 2016 VA medical opinions provide probative evidence against the claim for service connection on a secondary basis.  The examiners thoroughly reviewed the claims file and provided citations to evidence in rendering their opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.

Although the Veteran has reported both that his nasal disability is related to active service and that his deviated septum caused or aggravated the disorder, the Board finds him not competent to make such nexus opinions, as opposed to his competency to report continuous symptoms (addressed above).  A nexus between a nasal disability and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The same is true of the deviated nasal septum's effect on his nasal disability; it is not capable of lay observation.  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners' opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, secondary service connection is also not warranted. 

B.  Bilateral Hearing Loss Disability

The Veteran asserts that his bilateral hearing loss disability is related to service.  In this regard, he stated that in his capacity as a Communicator, he was exposed to live rounds of ammunition at the firing range, and over the years his hearing had gotten worse.  See November 2011 statement.  Alternatively, he asserts that his hearing loss has been caused or aggravated by his service-connected tinnitus.

The Veteran's DD Form 214 show that he served as a Telecommunication Center Specialist (Telegraphic-Typewriter) in the Army.

STRs dated from 1974 to 1979 are negative for complaints or findings related to hearing loss.

Following active service, VA treatment records dated from 1993 to 2000 are negative for complaints or findings related to hearing loss. A June 1999 MRI study revealed a right internal auditory canal acoustic neuroma.

A June 2001 VA treatment record notes that the Veteran reported hearing loss for 4-5 years, concurrently with a brain tumor (acoustic neuroma).  He failed to keep a November 2011 audiology appointment.  See VVA.  A January 2011 VA outpatient treatment record notes that the Veteran was ultimately seen in October 2008 for hearing evaluation.  At that time it was determined that there was no measureable hearing in the right ear, and a mild/moderate high frequency sensorineural hearing loss in, the left ear.  Subsequent treatment records note the Veteran's ongoing complaints of hearing loss and treatment in the hearing aid clinic.

A January 2012 rating decision granted service connection for tinnitus.

A December 2011 VA hearing loss and tinnitus examination report notes findings of bilateral hearing loss disability and the Veteran's complaints of in-service noise exposure with no significant post-service noise exposure.  He also reported being slapped in his ears by his drill sergeant.  The examiner reviewed the claims file and opined that it is less likely than not that this hearing loss is due to military noise exposure.  In this regard, the VA examiner stated that the evidence:

revealed that the [Veteran] had normal hearing upon entrance to and exit from the military.  In addition, no significant threshold shifts are noted 500-4000 Hz for either ear when comparing the entrance to the exit examination.  At today's examination for Compensation and Pension, a sensorineural hearing loss was noted 3000-8000 Hz for the left ear and thresholds could not be obtained in the right ear at the output limits of the audiometer consistent with no residual hearing, however this would be considered .a significantly post active duty onset.  [VA] medical records indicated the diagnosis of an acoustic neuroma [right ear] in 1997 or 1998.  Given the presence of normal hearing upon exit from the military and in the absence of any significant threshold shifts or complaint of, diagnosis of or treatment for hearing loss within a reasonable time post-active duty, it is the opinion of this examiner that the current hearing loss in both ears is less likely than not caused by or a result of military noise exposure.  There is nothing in the scientific or medical literature that supports the contention for a delayed onset of hearing loss related to prior noise exposure.

A September 2015 VA hearing loss and tinnitus examination report notes a current diagnosis of bilateral hearing loss disability. The VA examiner opined that it is less likely as not that bilateral hearing loss was incurred in or caused by military service, to include military noise exposure and being slapped by a drill instructor.  To support this opinion, the examiner stated that in regard to both ears :

No significant threshold shifts are noted when comparing audiometric results of the military separation and military enlistment exams.  Significant threshold shifts on the audiogram are currently the only accepted method of verifying noise injury.  Without significant threshold shifts (worsenings) there is no evidence of noise injury, and thus no basis on which to conclude that hearing loss was caused by or result of military noise exposure. 

In October 2015, the VA examiner provided an addendum opinion for  clarification purposes, and again opined that bilateral hearing loss is less likely than not (less than 50% probability) caused by or a result of an event in military service.   In this regard, the examiner stated:

As reported [on VA examination in 2011 and 2015], the Veteran's hearing remained normal and stable throughout his military career as evidenced by comparing audiometric thresholds from the beginning of military service to audiometric thresholds from the end of military service.  Without permanent positive clinically significant threshold shifts there is no objectively verifiable evidence of noise injury during this time period.  Hearing was within normal limits bilaterally at examination within 6 months of separation from military service.  Although hearing loss currently exists, the Institute of Medicine (2006) stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will have a significantly delayed onset.  Based on current understanding of auditory physiology, it is "unlikely" that noise-induced hearing loss will develop long after noise exposure has ceased.

It was also noted that acoustic neuromas (here, not service connected) can cause hearing loss.  Regarding the secondary service connection claim, the examiner opined that it is less likely as not that bilateral hearing loss was proximately due to or aggravated by service connected tinnitus.  The examiner stated:

It is current medical knowledge that tinnitus is a symptom of hearing loss; however, tinnitus does not cause hearing loss.  Tinnitus is the sensation or perception of sound when no acoustic stimulus is present.  Tinnitus cannot cause cochlear or cranial nerve damage resulting in hearing loss as no acoustic stimulus outside the body is present.  Tinnitus is a symptom and not a disease or disorder (as supported by the Audiologists' Desk Reference by Dr. Gustav Mueller and Dr. James Hall).

In May 2016, a VA examiner provided an addendum opinion, reiterating the opinion provided in October 2015.  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the appeal must be denied.

As to both direct and secondary service connection, there is a current disability as hearing loss disability has been diagnosed.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366. 

As to direct service connection for a chronic disability, the Board finds that hearing loss disability was not established during service.  Additionally, sensorineural hearing loss was not manifested within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran made no complaints of hearing loss until many years after service, as noted above.

As to direct service connection, the most probative evidence of record supports a finding that current hearing loss is not related to service.  See 38 C.F.R. §§ 3.303, 3.304.  Again, STRs note no such findings.  The medical evidence of record indicates that the Veteran's hearing loss disability is not related to active service.  The VA examiners all noted the Veteran's contentions of hearing loss due to acoustic or physical trauma, but opined that hearing loss is not related to service.  The examiners reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords these opinions significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There are no medical opinions to the contrary.

The preponderance of the evidence also fails to support secondary service connection.  Again, the VA medical opinions provide probative evidence against the claim for service connection on a secondary basis.  The examiners thoroughly reviewed the claims file and provided citations to evidence in rendering their opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.

Although the Veteran has reported both that his hearing loss disability is related to active service and that his tinnitus caused or aggravated the disability, the Board finds him not competent to make such nexus opinions, as opposed to his competency to report continuous symptoms (addressed above).  A nexus between an internal disease such as hearing loss and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The same is true of tinnitus's effect on his hearing loss; it is not capable of lay observation.  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners' opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, secondary service connection is also not warranted. 

C.  Conclusion

As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claims are denied.


ORDER

Service connection for a nasal disability, to include as secondary to service-connected deviated nasal septum, is denied.

Service connection for bilateral hearing loss disability, to include as secondary to service-connected tinnitus, is denied.


REMAND

Cirrhosis of the Liver

In a February 2015 rating decision, the AOJ (in pertinent part) denied service connection for cirrhosis of the live.  In April 2015, the Veteran submitted additional evidence pertinent to this claim.  In November 2015, the Veteran's representative submitted additional treatment records and specifically waived the AOJ's initial review of this new evidence in the November 2015 Informal Hearing Presentation.  The IHP also states that the Veteran "has submitted medical evidence which shows that he is being treated for cirrhosis/liver disease.  He is requesting that his case be advanced on the docket."  The Board finds this statement to be a timely NOD to this issue.  As noted in the August 2016 JMR, a statement of the case (SOC) has not been issued addressing this issue.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to this issue.   See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203; Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

TDIU

Finally, the issue of TDIU is potentially affected by the liver issue on appeal, as the Veteran claims that he is totally disabled to his hearing and his health.  See April 2014 TDIU claim.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the liver disability issue being remanded is necessary before the Board may provide a decision regarding the Veteran's TDIU claim.  

Further, the Board finds that the Veteran has not been afforded a VA social and industrial survey in connection with his TDIU claim, which would consider the cumulative impact of the Veteran's service-connected disorders on his ability to work.  The Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work, both singularly and cumulatively.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an appropriate SOC to the Veteran and his representative in the matter of entitlement to service connection for cirrhosis of the liver.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The clinician should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must review and comment on the following: VA examinations; VA medical records; private medical records; and lay statements.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


